 ELECTRICAL WORKERS LOCAL 494
 537
International Brotherhood
 of Electrical Workers, 
Local 494; International 
Brotherhood of Electri-cal Workers, Sixth District 
and
 Joseph G. Po-
dewils and Gerald Nell, Inc
.  Cases 30ŒCBŒ4127 
and 30ŒCBŒ4128 
March 31, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN 
 AND SCHAUMBER
 On October 31, 2000, the National Labor Relations 
Board issued a decision and order in this proceeding.
1  Thereafter, on December 28
, 2001, the United States 
Court of Appeals for the District of Columbia Circuit 
remanded the case to the Board for further proceedings 
not inconsistent with its opinion.
2  On remand, the Re-
spondent and the Charging Parties filed briefs. 
The Board has delegated its 
authority in this proceed-ing to a three-member panel. 
Having accepted the remand, the Board has considered 
the decision of the court of appeals and the briefs on re-
mand.  For the reasons below, the Board now finds that 

the Respondent violated Sec
tion 8(b)(1)(B), as alleged. 
Section 8(b)(1)(B) provides that it shall be an unfair 
labor practice for a labor organization to restrain or co-

erce an employer in the selection of its representatives 
for the purposes of collective bargaining or the adjust-
ment of grievances.  In our initial decision in this pro-

ceeding, the Board found th
at the Respondent IBEW 
Local 494 did not violate Section 8(b)(1)(B) and dis-

missed the complaint.  Contrary to the finding of the ad-

ministrative law judge, the Board found that the Respon-
dent was not seeking to enter into a collective-bargaining 
relationship with the Employer, Charging Party Gerald 
Nell, Inc.  Accordingly, the Board concluded that the 
Respondent did not violate Section 8(b)(1)(B).
3  On review, the court of app
eals squarely rejected the 
Board™s finding that the Respondent was not seeking a 
collective-bargaining relationship with the Employer.  

The finding of the court of appeals, of course, is the law 
of the case.  Because the Respondent was seeking a col-
lective-bargaining relationship with the Employer and 

because all the remaining elem
ents of an 8(b)(1)(B) vio-
lation have already been adjudicated and established in 
                                                          
                                                           
1 332 NLRB 1223. 
2 274 F.3d 536 (D.C. Cir. 2001). 
3 As the Board noted in the initial decision, a union must, at a mini-
mum, either have a collective-bargaining relationship with an em-
ployer, or at least be seeking to have such a relationship, in order to run 

afoul of Sec. 8(b)((1)(B).  
NLRB v. Electrical Workers Local 340 
(Royal Electric),
 481 U.S. 573, 590 (1987). 
the initial proceeding, it follows that the Respondent vio-
lated Section 8(b)(1)(B), and we so find.
4Having found that the Respondent violated Section 
8(b)(1)(B), we shall issue an 
appropriate remedial order.  
THE REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we
 shall order it to cease and 
desist and to take certain a
ffirmative action designed to 
effectuate the policies of the Act.   
The Respondent shall rescind and remove from its re-
cords all disciplinary action brought against Joseph G. 
Podewils, including refunding to him any fines that may 
have been paid to the Respondent, with interest to be 
computed in the manner set forth in 
New Horizons for 
the Retarded
, 283 NLRB 1173 (1987), and shall notify 
Podewils that this has been done.  We shall also order 
that the Respondent reimburse Podewils for any costs 
that Podewils may have incurred in defending himself at 
the Respondent™s disciplinary hearing.  See 
Elevator 
Constructors Local 10 (Thyssen Elevator Co.),
 338 
NLRB 701 (2002).
5  We shall also order that the Re-
spondent request that the International Union rescind its 
approval of the Respondent™s discipline of Podewils and 
remove all references to such discipline from its records. 
ORDER The National Labor Relations Board orders that the 
Respondent, International Brotherhood of Electrical 
 4 An 8(b)(1)(B) violation is established when a labor organization 
imposes discipline on a supervisor/m
ember that may adversely affect 
the supervisor™s conduct in performi
ng the duties of, and acting in his 
capacity as, grievance adjuster or co
llective bargainer on behalf of the 
employer.  
Florida Power & Light Co. v. Electrical Workers Local 641
, 417 U.S. 790, 804Œ805 (1974).  In th
e initial proceeding, the Board 

adopted the judge™s findings that 
Charging Party Podewils was an 8 
(b)(1)(B) representative, as he engaged in 8 (b)(1)(B) duties as a griev-
ance adjuster or collective bargainer.  Further, the Board left undis-
turbed the judge™s finding that the 
fine imposed on Podewils was likely 
to have adversely affected his pe
rformance of 8(b)(1)(B) duties.  On 
remand, the Respondent contests these findings only to the extent of 
contending (in addition to seeking to have the Board revisit the issue of 

the Respondent™s organizational intent) that Sec. 8(b)(1)(B) only comes 
into play when a union has a collective-bargaining relationship with the 
employer, which is absent here.  See 
Royal Electric, supra, 481 U.S. at 
596 (Scalia, J., concurring) (when 
the union™s violation of Sec. 
8(b)(1)(B) is indirect, that is, through the discipline of its members, 

would limit applicabililty of section 
to situations where there is an 
actual collective-bargaining relationship between the parties).  This 
contention, however, does not reflect th
e state of current Board law, as 
noted above.  Member Liebman believes that the Respondent™s conten-

tions regarding the application of Sec. 8(b)(1)(B) to unorganized set-
tings are worthy of consideration.  In her view, however, the law of this 
case, on remand, calls for the application of current Board precedent. 
5 Consistent with Thyssen Elevator Co., supra, we shall not order re-
imbursement of any expenses incurred during the Board proceeding. 
341 NLRB No. 71 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 538 
Workers, Local 494, its officers, agents, and representa-
tives, shall 
1. Cease and desist from 
(a) Restraining and coercing Gerald Nell, Inc., an em-
ployer, in the selection of its representatives for purposes 
of collective bargaining or the adjustment of grievances 
by preferring and processing charges against Joseph G. 

Podewils, by holding a trial 
and finding Podewils guilty 
of such charges, and by levying a fine against him. 
(b) In any like or related manner restraining or coerc-
ing Gerald Nell, Inc., in the selection of its representa-
tives for the purposes of collective bargaining or adjust-
ment of grievances.    
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days of this Order, rescind the charges 
brought and the fine levied against Joseph G. Podewils, 

remove all references to the charges and fine from its 

files, and within 3 days 
thereafter notify him and the 
Employer in writing that this has been done and that the 

charges and fine will not be used against him in any way.  
(b) If any part of the fine levied against Joseph G. Po-
dewils has been paid, within 14 days refund to him the 

entire amount paid and reimburse him for any expenses 

he has incurred in defending against these charges, with 
interest, as set forth in the remedy section of this sup-
plemental decision.  
(c) Within 14 days of this Order, request that Interna-
tional Brotherhood of Electrical Workers rescind its ap-

proval of the discipline imposed on Joseph G. Podewils 

and remove all references to such discipline from its re-
cords.  (d) Within 14 days after service by the Region, post at 
its union office copies of the attached notice marked 
ﬁAppendix.ﬂ
6  Copies of the notice, on forms signed by 
the Respondent™s authorized representative, shall be 
posted by the Respondent immediately on receipt and 
maintained for 60 consecutive days in conspicuous 

places including all places where notices to members are 
customarily posted.  Reasonable steps shall be taken by 

the Respondent to ensure that 
the notices are not altered, 
defaced, or covered by any other material.  
(e) Sign and return to the Regional Director sufficient 
copies of the notice for posting by Gerald Nell, Inc., if 

willing, at all places where notices to employees are cus-
tomarily posted. 
                                                          
 6 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 

comply. 
APPENDIX 
NOTICE TO MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 

this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist any union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
WE WILL NOT restrain and coerce Gerald Nell, Inc., an 
employer, in the selection of its representatives for pur-

poses of collective bargaining or the adjustment of griev-

ances by preferring and processing charges against Jo-
seph G. Podewils, by holding a trial and finding Po-
dewils guilty of such charges, and by levying a fine 

against him.   
WE WILL NOT in any like or related manner restrain or 
coerce Gerald Nell, Inc. in the selection of its representa-

tives for the purposes of collective bargaining or adjust-
ment of grievances. 
WE WILL, within 14 days of the Board™s Order, rescind 
the charges brought and the fine
 levied against Joseph G. 
Podewils, remove all references to the charges and fine 
from our files, and within 
3 days thereafter notify him 
and the Employer in writing that this has been done and 

the charges and fine will not be used against him in any 

way. 
WE WILL, within 14 days of the Board™s Order, refund 
to Joseph G. Podewils any of the fine levied against him 

that has been paid and 
WE WILL reimburse him for any 
expenses he has incurred in defending against the 

charges, with interest.   
         ELECTRICAL WORKERS LOCAL 494
 539
WE WILL, within 14 days of the Board™s Order, request 
that the International Brothe
rhood of Electrical Workers 
rescind its approval of the discipline imposed on Joseph 
G. Podewils and remove all references to such discipline 
from its records. 
INTERNATIONAL 
BROTHERHOOD OF 
ELECTRICAL 
WORKERS, LOCAL 
494   